DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 4 in line 2 recites, “a second user-generated keyboard path” but that term was previously introduced in claim 1.  It is unclear if this is the same element, a different element, or related elements.  Claims 5-12 are rejected due to their dependence on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arel et al. (hereinafter Arel), U.S. Patent 10,559,299 in view of Alsharif et al. (hereinafter Alsharif), Long Short Term Memory Neural Network for Keyboard Gesture Decoding.
Regarding Claim 1, Arel discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device [“a computer program may be stored in a computer readable storage medium” col. 21, lines 3-4], cause the first electronic device to: 
obtain first data representing a user-generated {DATA} [“a training dataset 139. The training data items 140 in the training dataset 139 may be or include real world data.” col. 8, lines 29-30]; 
obtain second data representing a synthetic {DATA} [“generates synthetic training data items” col. 4, lines 37-38]; 
generate, using a first instance of a generative network [“reconciler is a generative adversarial network (GAN)” col. 10, lines 1-2], based on the first data and the second data, third data representing a modification of the synthetic keyboard path [“sequence to sequence converter converts sequences of symbols in simulated training data to new sequences of symbols that more closely match the output of an acoustic model” col. 2, lines 46-48; “sequence to sequence converter (also referred to herein as a symbol to symbol converter, reconciler or simulator to acoustic model reconciler)” col. 2, lines 39-41]; 
determine whether the third data represent a second user-generated {DATA} [“sequence to sequence converter converts sequences of symbols in simulated training data to new sequences of symbols that more closely match the output of an acoustic model” col. 2, lines 46-48]; and
in accordance with a determination that the third data represent a second user-generated keyboard path and a determination that the third data represent the one or more words: 
train a model for keyboard path recognition based on the third data [“train one or more machine learning model” col. 17, lines 35-36; Fig. 3; “a transcoder or NLU 120 that has been trained using synthetic training dataset” col. 5, lines 8-9; Fig. 1B].
However, Arel fails to explicitly disclose data being keyboard path for one or more words; 
keyboard path; and
determine whether the third data represent the one or more words.
Alsharif discloses data being keyboard path for one or more words [“For example, to write the word the the user may, approximately, land a finger on the T key, slide to the H key, continue to the E key, and then lift up.” §1 ¶1; Fig. 1]; 
keyboard path [“For example, to write the word the the user may, approximately, land a finger on the T key, slide to the H key, continue to the E key, and then lift up.” §1 ¶1; Fig. 1]; and
determine whether the third data represent the one or more words [“For example, to write the word the the user may, approximately, land a finger on the T key, slide to the H key, continue to the E key, and then lift up.” §1 ¶1; “W is the set of permitted words.” §2; Fig. 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel and Alsharif before him before the effective filing date of the claimed invention, to modify the synthetic data modification to be more realistic of Arel to incorporate the gesture keyboard application of Alsharif.
Given the advantage of generating realistic synthetic data for training in gesture keyboards to increase accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Arel and Alsharif disclose the non-transitory computer-readable storage medium of claim 1.
However, Arel fails to explicitly disclose wherein the first data indicate one or more of: spatial coordinates for the user-generated keyboard path; and 
characters corresponding to the user-generated keyboard path.
Alsharif discloses wherein the first data indicate one or more of: spatial coordinates for the user-generated keyboard path [“an x,y position” §5.1 ¶3]; and 
characters corresponding to the user-generated keyboard path [“key i” §5.1 ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel and Alsharif before him before the effective filing date of the claimed invention, to modify the combination to incorporate the positional and key information data of Alsharif.
Given the advantage of applying the realistic synthetic data generation to the gesture keyboard field to increase accessible training data to increase the accuracy of the models, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Arel and Alsharif disclose the non-transitory computer-readable storage medium of claim 1.
However, Arel fails to explicitly disclose wherein the second data indicate one or more of: spatial coordinates for the synthetic keyboard path; and 
characters corresponding to the synthetic keyboard path.
Alsharif discloses wherein the second data indicate one or more of: spatial coordinates for the synthetic keyboard path [“an x,y position” §5.1 ¶3]; and 
characters corresponding to the synthetic keyboard path [“key i” §5.1 ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel and Alsharif before him before the effective filing date of the claimed invention, to modify the combination to incorporate the positional and key information data of Alsharif.
Given the advantage of applying the realistic synthetic data generation to the gesture keyboard field to increase accessible training data to increase the accuracy of the models, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 13, Arel and Alsharif disclose the non-transitory computer-readable storage medium of claim 1.  Arel further discloses wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
in accordance with a determination that the third data does not represent a second user- generated keyboard path, adjust a first set of one or more parameters of the generative network [“loss function” col. 7, line 20; “machine learning model” Abstract; Note: Based on a performance measurement, the learning model is adjusted]; and 
in accordance with a determination that the third data does not represent the one or more words, adjust a second set of one or more parameters of the generative network [“loss function” col. 7, line 20; “machine learning model” Abstract; Note: Based on a performance measurement, the learning model is adjusted].

Regarding Claim 14, Arel and Alsharif disclose the non-transitory computer-readable storage medium of claim 1.  Arel further discloses wherein determining whether the third data represent a second user-generated {DATA} includes: 
determining, based on a corpus including data representing a plurality of user-generated {DATA}, a probability that the modification of the synthetic {DATA} is user- realistic [“that had the highest probability of being correct” col. 6, lines 11-12].
However, Arel fails to explicitly disclose keyboard path(s).
Alsharif discloses keyboard path(s) [“For example, to write the word the the user may, approximately, land a finger on the T key, slide to the H key, continue to the E key, and then lift up.” §1 ¶1; “W is the set of permitted words.” §2; Fig. 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel and Alsharif before him before the effective filing date of the claimed invention, to modify the synthetic data modification to be more realistic of Arel to incorporate the gesture keyboard application of Alsharif.
Given the advantage of generating realistic synthetic data for training in gesture keyboards to increase accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 15, Arel and Alsharif disclose the non-transitory computer-readable storage medium of claim 1.  Arel further discloses wherein determining whether the third data represent the one or more words includes: 
determining respective probabilities that the third data represent each word of a vocabulary, the vocabulary including the one or more words [“had the highest probability of being correct.” col. 6, lines 11-12; Note: Selecting the highest probability implies the probabilities for all are determined]; and 
determining that the probability that the third data represent the one or more words is the highest probability of the respective probabilities [“had the highest probability of being correct.” col. 6, lines 11-12].

Regarding Claim 16, Arel and Alsharif disclose the non-transitory computer-readable storage medium of claim 1.  Arel further discloses wherein the generative network is trained to generate data representing modifications of keyboard paths [“sequence to sequence converter converts sequences of symbols in simulated training data to new sequences of symbols that more closely match the output of an acoustic model” col. 2, lines 46-48; “sequence to sequence converter (also referred to herein as a symbol to symbol converter, reconciler or simulator to acoustic model reconciler)” col. 2, lines 39-41], wherein the data representing modifications of keyboard paths have a first probability distribution corresponding to a second probability distribution of data representing a second plurality of user- generated keyboard paths included in a second corpus [“probability distributions” col. 3, line 10; “which may include vectors of phoneme probability distributions)” col. 3, lines 15-16].

Claim 17 is rejected on the same grounds as claim 1.  Arel further discloses one or more processors [“processor” col. 19, line 15]; a memory [“main memory” col. 19, line 15]; and one or more programs [“one or more sets of instructions” col. 19, lines 42-43].

Claim 18 is rejected on the same grounds as claim 1.

Claim(s) 4-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arel and Alsharif, in view Swaminathan et al. (hereinafter Swaminathan), U.S. Patent Application Publication 20190377955.
Regarding Claim 4, Arel and Alsharif disclose the non-transitory computer-readable storage medium of claim 1.
However, Arel fails to explicitly disclose determining whether the third data represent the one or more words is performed using a first instance of a classifier configured to recognize keyboard path inputs.
Alsharif discloses determining whether the third data represent the one or more words is performed using a first instance of a classifier configured to recognize keyboard path inputs [“neural nets” §1 ¶3; “LSTMs” §1 ¶5].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel and Alsharif before him before the effective filing date of the claimed invention, to modify the synthetic data modification to be more realistic of Arel to incorporate the neural network classifier using long short term memories in neural networks of Alsharif.
Given the advantage of improving classifier performance, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Arel fails to explicitly disclose wherein: determining whether the third data represent a second user-generated keyboard path is performed using a first instance of a discriminator.
Swaminathan discloses wherein: determining whether the third data represent a second user-generated keyboard path is performed using a first instance of a discriminator [“discriminator” ¶113].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, and Swaminathan before him before the effective filing date of the claimed invention, to modify the combination to incorporate the discriminator of Swaminathan.
Given the advantage of determining if the synthetic data is close to realistic data in order to ensure proper training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Arel, Alsharif, and Swaminathan disclose the non-transitory computer-readable storage medium of claim 4.
However, Arel fails to explicitly disclose wherein the first instance of the generative network includes: 
a first instance of an encoder; and 
a first instance of an attention model, wherein the first instance of the attention model is configured to determine information representing an alignment between a portion of the modification of the synthetic keyboard path and a corresponding character.
Swaminathan discloses wherein the first instance of the generative network includes: 
a first instance of an encoder [“encoder” ¶113]; and 
a first instance of an attention model, wherein the first instance of the attention model is configured to determine information representing an alignment between a portion of the modification of the synthetic keyboard path and a corresponding character [“the selection scores as an attention mechanism to analyze the deep features” ¶27, 97].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, and Swaminathan before him before the effective filing date of the claimed invention, to modify the combination to incorporate the encoder and attention model of Swaminathan.
Given the advantage of determining if the synthetic data is close to realistic data in order to ensure proper training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Arel, Alsharif, and Swaminathan disclose the non-transitory computer-readable storage medium of claim 5.  Arel further discloses wherein the third data include an embedding generated using the first instance of the encoder and the first instance of the attention model, the embedding including the information representing the alignment [“features/embeddings” col. 12, line 17; Note: Data passed to layers can be interpreted as embeddings.].

Regarding Claim 7, Arel, Alsharif, and Swaminathan disclose the non-transitory computer-readable storage medium of claim 5.
However, Arel fails to explicitly disclose wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
determine, using a first instance of a decoder and based on the third data: 
a reconstruction of the first data; and 
a reconstruction of the second data.
Swaminathan discloses wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
determine, using a first instance of a decoder [“a bidirectional LSTM decoder” ¶44] and based on the third data: 
a reconstruction of the first data [“a reconstructor” ¶95; “a generative reconstructor neural network” ¶95]; and 
a reconstruction of the second data [“a reconstructor” ¶95; “a generative reconstructor neural network” ¶95].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, and Swaminathan before him before the effective filing date of the claimed invention, to modify the combination to incorporate the reconstruction of Swaminathan.
Given the advantage of determining if the synthetic data is close to realistic data in order to ensure proper training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 8, Arel, Alsharif, and Swaminathan disclose the non-transitory computer-readable storage medium of claim 7.  Arel further discloses wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
obtain fourth data representing a second synthetic {DATA} [“generates synthetic training data items” col. 4, lines 37-38]; 
generate, using a second instance of the generative network [“reconciler is a generative adversarial network (GAN)” col. 10, lines 1-2], based on the reconstruction of the first data and the fourth data, fifth data representing a modification of the user-generated keyboard path [“sequence to sequence converter converts sequences of symbols in simulated training data to new sequences of symbols that more closely match the output of an acoustic model” col. 2, lines 46-48; “sequence to sequence converter (also referred to herein as a symbol to symbol converter, reconciler or simulator to acoustic model reconciler)” col. 2, lines 39-41; “a machine learning model” Abstract].
However, Arel fails to explicitly disclose keyboard path for the one or more words.
Alsharif discloses keyboard path for the one or more words [“For example, to write the word the the user may, approximately, land a finger on the T key, slide to the H key, continue to the E key, and then lift up.” §1 ¶1; Fig. 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, and Swaminathan before him before the effective filing date of the claimed invention, to modify the combination to incorporate the gesture keyboard application of Alsharif.
Given the advantage of generating realistic synthetic data for training in gesture keyboards to increase accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Arel fails to explicitly disclose wherein: the second instance of the generative network includes a second instance of the encoder and a second instance of the attention model.
Swaminathan discloses wherein: the second instance of the generative network includes a second instance of the encoder and a second instance of the attention model [“encoder” ¶113; “the selection scores as an attention mechanism to analyze the deep features” ¶27, 97].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, and Swaminathan before him before the effective filing date of the claimed invention, to modify the combination to incorporate the encoder and attention model of Swaminathan.
Given the advantage of determining if the synthetic data is close to realistic data in order to ensure proper training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 9, Arel, Alsharif, and Swaminathan disclose the non-transitory computer-readable storage medium of claim 8.
However, Arel fails to explicitly disclose wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
determine, using a second instance of the classifier, whether the fifth data represent the one or more words.
Alsharif discloses wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
determine, using a second instance of the classifier, whether the fifth data represent the one or more words [“neural nets” §1 ¶3; “LSTMs” §1 ¶5]. 
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, and Swaminathan before him before the effective filing date of the claimed invention, to modify combination to incorporate the neural network classifier using long short term memories in neural networks of Alsharif.
Given the advantage of improving classifier performance, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Arel fails to explicitly disclose determine, using a second instance of the discriminator, whether the fifth data represent a synthetic keyboard path; and 
determine, using a second instance of the decoder, based on the fifth data, a reconstruction of the fourth data representing the second synthetic keyboard path for the one or more words.
Swaminathan discloses determine, using a second instance of the discriminator, whether the fifth data represent a synthetic keyboard path[“discriminator” ¶113]; and 
determine, using a second instance of the decoder, based on the fifth data, a reconstruction of the fourth data representing the second synthetic keyboard path for the one or more words [“a bidirectional LSTM decoder” ¶44].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, and Swaminathan before him before the effective filing date of the claimed invention, to modify the combination to incorporate the discriminator  and decoder of Swaminathan.
Given the advantage of determining if the synthetic data is close to realistic data in order to ensure proper training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 10, Arel, Alsharif, and Swaminathan disclose the non-transitory computer-readable storage medium of claim 9.  Arel further discloses a learning model [Abstract].
However, Arel fails to explicitly disclose wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
in accordance with a determination that the fifth data represent the one or more words and a determination that the fifth data represent a synthetic keyboard path: 
provide the reconstruction of the fourth data to the first instance of the generative network to generate additional data representing a modification of the second synthetic keyboard path.
Swaminathan discloses wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
in accordance with a determination that the fifth data represent the one or more words and a determination that the fifth data represent a synthetic keyboard path: 
provide the reconstruction of the fourth data to the first instance of the generative network to generate additional data representing a modification of the second synthetic keyboard path [“a reconstructor” ¶95; “a generative reconstructor neural network” ¶95].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, and Swaminathan before him before the effective filing date of the claimed invention, to modify the combination to incorporate the reconstruction of Swaminathan.
Given the advantage of determining if the synthetic data is close to realistic data in order to ensure proper training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 12, Arel, Alsharif, and Swaminathan disclose the non-transitory computer-readable storage medium of claim 9.  Arel further discloses wherein training the model for keyboard path recognition includes training the classifier based on the reconstruction of the first data and the reconstruction of the fourth data [“machine learning model” Abstract; “generative adversarial network (GAN)” col, 10 line 2; Note: Machine learning requires iterative learning].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arel, Alsharif, and Swaminathan, further in view of Creswell et al. (hereinafter Creswell), Generative Adversarial Networks: An Overview, and further in view of Kaethner et al. (hereinafter Kaethner), U.S. Patent Application Publication 2020/0364858.
Regarding Claim 11, Arel, Alsharif, and Swaminathan disclose the non-transitory computer-readable storage medium of claim 9.  Arel further discloses wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 
train the generative network, the decoder, the classifier, and the discriminator based on the reconstruction of the first data and the reconstruction of the fourth data [“train a second machine learning model” Abstract; “a machine learning model ( or arrangement of multiple machine learning models) that has been trained” col. 5, lines 17-19].
However, Arel fails to explicitly disclose wherein training the generative network, the decoder, the classifier, and the discriminator includes optimizing respective cost functions.
Creswell discloses wherein training the generative network, the decoder, the classifier, and the discriminator includes optimizing respective cost functions [“cost of training is evaluated using a value function” pg. 58, col. 1, line 3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, Swaminathan, and Creswell before him before the effective filing date of the claimed invention, to modify the combination to incorporate the cost functions of Creswell.
Given the advantage of improving the model’s accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Arel fails to explicitly disclose including a cycle consistency cost function.
Kaethner discloses including a cycle consistency cost function [“cyclical consistency cost function” ¶127].
It would have been obvious to one having ordinary skill in the art, having the teachings of Arel, Alsharif, Swaminathan, Creswell, and Kaethner before him before the effective filing date of the claimed invention, to modify the combination to incorporate cyclical consistency cost function of Kaethner.
Given the advantage of improving the model’s accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.
Additionally, any claim amendments for any reason should include remarks indicating clear support in the originally filed specification.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123